[Cite as Banfield v. Orazem, 2017-Ohio-8438.]


                                   IN THE COURT OF APPEALS

                               ELEVENTH APPELLATE DISTRICT

                                     GEAUGA COUNTY, OHIO


DONNA BANFIELD, et al.,                          :         OPINION

                 Plaintiffs-Appellees,           :
                                                           CASE NO. 2017-G-0109
        - vs -                                   :

JACQUELINE LANE ORAZEM,                          :

                 Defendant-Appellant.            :


Criminal Appeal from the Geauga County Court of Common Pleas, Case No. 2016 SP
000205.

Judgment: Affirmed.


Dennis J. Ibold and Brian L. Bly, Petersen & Ibold, 401 South Street, Chardon, OH
44024 (For Plaintiffs-Appellees).

Todd E. Petersen, Petersen & Petersen, 428 South Street, Chardon, OH 44024 (For
Defendant-Appellant).



THOMAS R. WRIGHT, J.


        {¶1}     Appellant, Jacqueline Lane Orazem, appeals the length of the civil stalking

protection order issued against her as a consequence of her actions against appellee,

Donna Banfield. Appellant asserts the record lacks evidence supporting the trial court’s

decision to reject the magistrate’s ruling and extend the duration of the order by nine

months. We affirm.

        {¶2}     The parties live on adjacent properties. Prior to 2011, the parties and their
families maintained a cordial relationship. However, animosity developed between the

families, leading to the filing of a civil stalking protection proceeding in 2012. That

action ended in settlement, under which the parties agreed not to speak. Appellant and

her family also agreed to build a fence on their property between their houses.

Although both families abided by the “no speak” provision, the fence was not built.

      {¶3}     At some point after the dismissal of the first action, appellant and her

family began to play loud music from a stereo system in her garage. Appellee claimed

the music was so loud that it would shake the windows in her home and drown out the

sound of her television. Furthermore, the music was frequently played and multiple

neighbors called the sheriff’s department to complain.

      {¶4}     On the majority of weekdays, appellant’s husband turned the system on

and opened up the garage door prior to leaving for work at approximately 7:00 a.m. A

short time later, appellant would leave to take her daughter to school. Even though no

one was home, the music continued to play. Upon returning, appellant usually went

inside to work from her home office, making phone calls. Despite this, the loud music

would continue to play until approximately 9:00 a.m.

      {¶5}     In addition to the music, appellant sometimes videotaped appellee and her

husband working in their yard to ensure that appellee did not throw anything onto

appellant’s property.    According to appellee, there were three or four times that

appellant drove recklessly when their vehicles happened to be in close proximity on the

nearby road.     Once, appellant accelerated to pass appellee and her husband, but

immediately slammed on her brakes once she was in front of them.

      {¶6}     Because appellant’s actions continued over a course of three years,




                                            2
appellee and her husband felt that they had become captives in their own home.

Appellee further asserted that appellant caused great stress in their lives, leading them

to seek psychological treatment.

       {¶7}   On March 22, 2016, appellee filed a petition for a civil stalking protection

order, pursuant to R.C. 2903.214. That day, a magistrate issued an ex parte temporary

order in favor of appellee, her husband, and their two daughters. As part of that order,

appellant was not permitted to come within 100 feet of the protected persons.

       {¶8}   Thereafter, the magistrate held a three-day evidentiary hearing on the

petition.   The magistrate found that appellant knowingly engaged in a pattern of

behavior that caused appellee and her husband mental distress.              The magistrate

recommended that the civil stalking protection order be granted against appellant for

eighteen months from the issuance of the ex parte order.

       {¶9}   Appellant objected to the magistrate’s decision, primarily contending that

the “mental distress” finding is not supported. In overruling the objections, the trial court

concluded that appellant’s repeated behavior over a sustained period constitutes

mental distress.

       {¶10} The trial court approved the magistrate’s decision and issued the civil

stalking protection order against appellant, with two modifications.        First, the court

removed appellee’s two daughters from protection because there was no evidence that

appellant’s conduct was directed at them. Second, although no one objected to the

effective date of the protection order, the court modified the effective date to the date of

final judgment, i.e., January 12, 2017, rather than the date of ex parte temporary order,

March 22, 2016. The protection order will thereafter remain effective until July 2018,




                                             3
instead of September 2017.

       {¶11} Appellant asserts one assignment of error for review:

       {¶12} “The trial court committed reversible error when it extended the term of a

Civil Protection order in a manner wholly inconsistent with its Decision adopting and

incorporating the Magistrate’s Decision.”

       {¶13} In arguing that the trial court should have followed the recommendation of

the magistrate regarding the effective dates of the protection order, appellant claims that

there was no evidence before the court upon which it could draw a different conclusion

than the magistrate. She notes that a transcript of the evidentiary hearings before the

magistrate was not filed at the trial level; hence, the scope of the trial court’s review was

limited to the findings in the magistrate’s decision. Appellant further argues that the

magistrate’s findings did not support an extension of the protection order because there

was no evidence of actual physical violence or threats of violence.

       {¶14} R.C. 2903.214 governs the issuance of a civil protection order based upon

menacing by stalking.       Division (E)(2)(a) provides: “Any protection order issued

pursuant to this section shall be valid until a date certain but not later than five years

from the date of its issuance.”

       {¶15} A trial court’s determination of the length of a civil stalking protection order

lies within its sound discretion. See Mann v. Sumser, 5th Dist. Stark No. 2001CA00350,

2002-Ohio-5103, ¶31. An abuse of discretion occurs when a trial court fails to engage

in sound, reasonable and legal decision-making. In re Guardianship of Spagnola, 195
Ohio App. 3d 719, 2011-Ohio-5602, 961 N.E.2d 730, ¶16 (11th Dist.).

       {¶16} Changing the effective date enlarged the duration of the order from




                                             4
eighteen months to twenty-seven months.             That was well within the trial court’s

discretion.

       {¶17} Furthermore, magistrate’s findings support increasing the duration of the

protection order from eighteen to twenty-seven months. Appellee’s first civil stalking

protection action against appellant was predicated upon appellant yelling obscenities at

appellee and her husband.         It is undisputed that playing loud music began at

approximately the same time that the first action was pending.          This supports the

inference that loud music was used as a substitute for the obscenities appellant could

no longer yell as a result of the settlement.

       {¶18} Furthermore, the loud music and appellant’s other actions were intended

to upset appellee and her family.      Both appellee and her husband testified that, in

addition to the music on weekday mornings, the garage door would open and the music

would play when they would return or go into their yard to work.           Appellee further

testified that the music was so loud that it was sometimes difficult to hear the television

inside their house. Finally, appellant engaged in this course of behavior for more than

three years.

       {¶19} To this extent, the decision to extend the length of the final protection by

nine months was sound and reasonable in light of the facts of this case.

       {¶20} Appellant’s sole assignment lacks merit and the trial court is affirmed.



CYNTHIA WESTCOTT RICE, P.J.,

TIMOTHY P. CANNON, J.,

concur.




                                                5